Citation Nr: 1000945	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-05 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD), prior to May 30, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1951 to 
December 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  In pertinent part of the December 2005 
decision, the RO granted the Veteran service connection for 
PTSD with an initial rating of 50 percent effective November 
18, 2004.   The Veteran then appealed the initial rating. 

An October 2008 Hearing Officer decision granted the Veteran 
a 100 percent disability rating for PTSD effective May 30, 
2007.  The Board finds that the 100 percent disability rating 
is the maximum scheduler rating allowed for PTSD from the 
period beginning May 30, 2007.  The 100 percent rating from 
May 30, 2007 resolves in full the Veteran's claim for an 
increased rating for PTSD for the period beginning May 30, 
2007.  The issue remaining on appeal is, as listed on the 
title page, entitlement to a rating in excess of 50 percent 
for PTSD for the period prior to May 30, 2007. 

The Veteran testified before the undersigned Veterans Law 
Judge at the RO in November 2009. 

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.   Prior to May 30, 2007, the Veteran's PTSD was manifested 
by occupational and social impairment, with deficiencies in 
most areas, and an inability to establish and maintain 
effective relationships.  Prior to that date, the evidence 
does not show total occupational and social impairment 
manifested by persistent delusions, grossly inappropriate 
behavior, disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
scheduler criteria are met for a disability rating of 70 
percent, but no more, for PTSD, for the period prior to May 
30, 2007.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board is aware that the December 2004 notice letter from 
VA to the Veteran concerned the Veteran's initial service 
connection claim, not the rating claim.  However, the current 
appeal arose upon the grant of service connection in December 
2005.  The question of whether a further VCAA letter for such 
a "downstream" issue is required was addressed by the VA 
Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 
2003).  In this precedent opinion, the General Counsel held 
that, in such circumstances, a Statement of the Case was 
required in cases involving a "downstream" issue, but 
38 U.S.C.A. § 5103(a) did not require separate notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  Id.  Here, the requirement of a Statement of 
the Case was met in February 2007.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that, upon receipt of an application for service 
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also 
require notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The RO did not inform the Veteran of 
the effective date regulations; however, the decision herein 
below grants the Veteran back to the date of claim; and 
therefore, the Veteran is not prejudiced by any lack of such 
notice.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the issue decided here, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran VA 
examinations in October 2005, January 2007, and February 
2008.  The Board finds that a new VA examination is not 
warranted since the period on appeal is prior to May 30, 
2007. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Finally, the Veteran testified before the Board in November 
2009. 

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  


II. Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity. 38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to 
which evaluation to apply, the higher evaluation is for 
application if the disability more closely approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Thus in deciding the claim below, the Board has considered 
whether, based on the evidence of record, different ratings 
may be warranted for different time periods since the date of 
claim in November 2004.  Currently, the RO has assigned two 
stages or levels of disability rating: 50 percent prior to 
May 30, 2007; and 100 percent from that date.

By way of history, the December 2005 rating decision granted 
the Veteran service connection and an initial 50 percent 
disability rating for his PTSD.  Then the October 2008 rating 
decision granted the Veteran a rating of 100 percent for his 
PTSD, effective May 30, 2007.  The Board may, however, grant 
different levels of compensation effective from different 
dates based on the evidence, throughout the period from the 
time the initial rating claim was filed in 2004 until May 30, 
2007, when the Veteran began receiving the maximum scheduler 
rating.

The RO has assigned the Veteran's PTSD disability ratings 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 
(reflecting service connection for PTSD).  According to 38 
C.F.R. § 4.126(a), a mental disorder shall be evaluated 
"based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2009).

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002). 

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)). 

The general rating formula for evaluating disability due to 
mental disorders is found at 38 C.F.R. § 4.130.  The 
Veteran's PTSD is currently rated 50 percent prior to May 30, 
2007, and 100 percent from that date, under 38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130.

To warrant a 50 percent rating under that code, the evidence 
must show occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

To warrant the next higher (70 percent) rating, the evidence 
must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
DSM-IV.  The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the 
medical findings employed in that determination.

The medical evidence shows a GAF score has been assigned 
during the pendency of this claim.  See Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM- IV).  An 
examiner's classification of the level of psychiatric 
impairment, by words or by a score, is to be considered but 
is not determinative of the percentage rating to be assigned. 
VAOPGCPREC 10-95.  A GAF score, however, is highly probative 
as it relates directly to the Veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

Regarding GAF scores potentially relevant to the case here, 
the following apply:

GAF scores between 41 and 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores between 51 and 60 reflect 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores between 61 
and 70 reflect some mild symptoms (e.g. depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty well, 
has some meaningful interpersonal relationships. 

The Board finds that after a careful review of the Veteran's 
claims file, and affording the Veteran the benefit of any 
doubt, the evidence shows that disability due to PTSD most 
nearly approximates the criteria for an increased rating to 
70 percent, and no higher, over the entire period prior to 
May 30, 2007.  

In order to warrant a 70 percent evaluation the Veteran needs 
to have occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood.  Occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood is 
manifested by such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  

At a February 2005 VA neurology psychological examination it 
was noted that he had decreased memory and had flashbacks.  
At his October 2005 and January 2007 VA examinations it was 
noted that he had nightmares five times a week, had trouble 
staying and falling asleep, and had intrusive thoughts 
regularly.  He also isolated himself a great deal; avoided 
thoughts, feelings, activities, and places; was hyper 
vigilant, had an increased startle response, and had memory 
deficits for immediate, recent, and remote memories.  He was 
irritable, often sad, worried about the safety of his family, 
anxious, and tearful.  He also had auditory hallucinations.  
It was noted that he was unemployable because of all of his 
mental health conditions. 

The Veteran was assigned a GAF score of 45 in November 2004 
and also in November 2004 he was assigned GAF scores of 50 to 
55 with the highest GAF score of 60 for that past year.  At 
both of his VA examinations he was assigned a GAF score of 
62; however, it was noted that his GAF score would be at 
least 10 points lower if all of his mental health conditions, 
including dementia, were taken into consideration.  Taking 
into consideration the Veteran's symptoms and his GAF scores, 
and affording him the benefit of any doubt, the Board finds 
that for the entire period prior to May 30, 2007, disability 
due to his PTSD most nearly approximates the criteria for a 
70 percent disability rating. 

The Board notes that while the Veteran is unemployed he does 
not meet the criteria for total occupational and social 
impairment during the period prior to May 30, 2007, and 
therefore, does not warrant a 100 percent disability rating 
for that period.  While he does have some of the symptoms for 
total social impairment the entirety of his symptoms does not 
approximate total social impairment.  The symptoms for total 
social impairment are gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Some of the symptoms that the Veteran does have, including 
memory loss, are attributed to his non-service-connected 
mental health condition of dementia.  Therefore, an initial 
rating of 100 percent is not warranted.  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  The file does not show, 
and the Veteran has not alleged, that the criteria for 
extraschedular rating apply to the service-connected PTSD.  
The Board notes that the Veteran does not work; however, his 
unemploaybility was attributed to his entire mental health 
condition, including his non-service-connected dementia, and 
not just to his service-connected PTSD.  In addition, there 
is no evidence in the Veteran's claims file that he had 
frequent periods of hospitalization as a result of his PTSD. 

In sum, the Board finds that the Veteran's PTSD is manifested 
by occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.  These symptoms most nearly approximate 
the criteria for a 70 percent rating, and no higher, for the 
period prior to May 30, 2007.  The Board has considered the 
possibility of affording staged ratings, during this period, 
however, the Board has resolved any doubts in affording the 
70 percent rating for the entire period, and the Veteran's 
symptoms are not shown to be of such severity as to warrant 
an even higher, 100 percent, rating at any point during the 
period prior to May 30, 2007. 

	
	(CONTINUED ON NEXT PAGE)




ORDER

An initial rating of 70 percent for PTSD for the entire 
period prior to May 30, 2007 is granted, subject to the 
regulations governing the payment of VA monetary benefits.  




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


